COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-073-CV

IN RE JOSEPH A. BONOLA, D.D.S.,                                     RELATORS
JOSEPH A. BONOLA, D.D.S., P.C., NCD, P.A.
AND OPUS INDUSTRIES, INC.

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relators’ petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relators’ petition for

writ of mandamus is denied.

        Relators shall pay all costs of this original proceeding, for which let

execution issue.




                                                    PER CURIAM


PANEL: MEIER, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: March 16, 2009


   1
       … See Tex. R. App. P. 47.4.